Citation Nr: 1029952	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased initial rating in excess of 30 
percent disabling for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 
1980 and July 1983 to July 1987, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA), Milwaukee, Wisconsin, Regional Office (RO), which 
granted service connection for PTSD, and assigned a 30 percent 
rating.  The Veteran disagreed with his rating and subsequently 
perfected an appeal.   

During the pendency of his appeal, the Veteran relocated to the 
Manila, the Republic of the Philippines area.  Thus, his appeal 
was transferred to the Manila RO.   

With regard to the Veteran's claim for an acquired psychiatric 
disability, to include paranoid schizophrenia and depression, the 
Board notes that the Veteran perfected an appeal as to this 
issue.  See November 2003 "Statement in Support of Claim," VA 
Form 21-4138 (Claim); March 2004 Rating Decision; September 2004 
"Statement in Support of Claim," VA Form 21-4138 (Notice of 
Disagreement); October 2004 Statement of the Case; November 2004 
"Appeal to Board," VA Form 9; September 2005 and December 2005 
Supplemental Statement of the Case;  However, he withdrew this 
appeal in February 2006.  See December 2005 Supplemental 
Statement of the Case Notation.  The Veteran sought to reopen his 
service connection claim for paranoid schizophrenia in August 
2008.  See August 2008 E-Mail Discussion Thread.  To date, such 
claim to reopen has not been adjudicated; however, in light of 
the grant of a 100 percent disability rating for PTSD, which 
includes consideration of all psychiatric symptomatology, the 
Board finds that such issue is moot.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998); 38 C.F.R. § 4.130 (2009).




FINDINGS OF FACT

1.  As the medical evidence indicates that it is not possible to 
distinguish the Veteran's paranoid schizophrenia symptomatology 
from his PTSD symptomatology, the Board resolves reasonable doubt 
in the favor of the Veteran and attributes all psychiatric 
symptomatology to his service-connected PTSD.  

2.  The manifestations of the Veteran's PTSD more closely 
approximates total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
depression; irritability; avoidance; isolation; panic attacks; 
and frequent nightmares and flashbacks of traumatic experiences. 


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for service-
connected PTSD, for the entire period of this appeal, are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2009); Mittleider v. West, 11 Vet. 
App. 181 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants a 100 percent disability 
rating for PTSD.  As such, no discussion of VA's duty to notify 
or assist is necessary.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement with 
the rating assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the Veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

The Veteran's PTSD is currently evaluated as 30 percent disabling 
under the General Rating Formula for Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under such regulations, ratings 
are assigned according to the manifestation of particular 
symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Diagnostic 
Code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 Diagnostic Code 9411.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name, will be rated as 100 
percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DSM-IV.  The GAF 
is a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 46-47 (American Psychiatric Association 4th ed. 
1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with peers 
or co-workers.  A 51-60 rating indicates moderate difficulty in 
social, occupational, or school functioning, such as few friends 
and conflicts with peers and co-workers, or a moderate level of 
impairment, such as flat affect, circumstantial speech, and 
occasional panic attacks.  Id.  A 61-70 rating indicates some 
difficulty in social, occupational, or school functioning or some 
mild levels of impairment, such as depressed mood and insomnia, 
but generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 8 
Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (where the Court stated that a "GAF of 50 is defined as 
[s]erious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job)"). 

Since the grant of service connection, the Veteran's GAF score 
was initially a 50 to a 60, then, upon completion of a VA 
Examination in February 2009, a 40.  

By way of history, the Veteran served on active duty from October 
1976 to October 1980 and July 1983 to July 1987.  He attributed 
his PTSD disability to various military service stressors 
including nearly drowning during a rescue mission while serving 
with the Coast Guard.  The Veteran submitted a claim of service 
connection for PTSD in November 2003, which was denied in an 
August 2005 rating decision.  The Veteran did not appeal this 
decision.  In February 2007, he filed an application to reopen 
his service connection claim for PTSD.  Service connection was 
established for PTSD in a July 2007 rating decision, and was 
assigned a 30 percent rating effective February 12, 2007.  The 
Veteran disagreed with the 30 percent rating and claimed his PTSD 
was more disabling than contemplated by the 30 percent rating.  
See July 2007 "Statement in Support of Claim," VA Form 21-4138.  

On review, the Board finds that the evidence of record indicates 
that the Veteran's PTSD signs and symptoms more closely 
approximate the criteria for a total (100 percent) disability 
rating for PTSD.  

Evidence relevant to the severity of the Veteran's PTSD includes 
a February 2007 Inpatient Discharge Summary from the VA Medical 
Center (VAMC) in Milwaukee, Wisconsin, in which the Veteran was 
diagnosed with chronic paranoid schizophrenia, and had symptoms 
of irritability, paranoia, and delusions.  

In a May 2007 Private Psychiatric Treatment Letter from Aurora 
Sheboygan Clinic, the Veteran reported symptoms of flashbacks, 
recurring nightmares, difficulty being around water, depression, 
and insomnia.  The private psychiatrist indicated that since the 
Veteran's service his mental health had "exacerbated" to the 
point that he was "living in an abandoned, rat infested trailer 
in Wisconsin and ate dog food."  

The Veteran underwent a compensation and pension (C&P) 
examination at the Milwaukee VAMC in June 2007.  The Veteran 
reported such symptoms as recurring nightmares, fear of water, 
avoidance, problems sleeping, and anxiety with in pursuing 
personal relationships and his relationship with his spouse.  He 
also reported that he had many jobs but none for a long period, 
and his last employment was in 1995.  The Veteran indicated that 
he collected Social Security disability benefits for 
schizophrenia and depression, and he was unemployable due to his 
paranoid schizophrenia.  The examiner noted no history of assault 
or suicide attempts, stable and impaired psychosocial 
functioning, and adequate recreation and leisure activities.  The 
examiner also noted that the Veteran had chronic symptoms of 
paranoid schizophrenia, including auditory hallucinations.  Upon 
mental status examination, the examiner noted that the Veteran 
could perform minimal hygiene and basic activities of daily 
living; he was oriented to person, place, and time; his short 
term memory was impaired; and speech and communication was 
normal.  The examiner noted no homicidal or suicidal ideation, 
obsessive rituals, or panic attacks.  The VA examiner assessed 
chronic PTSD of mild to moderate severity, chronic paranoid 
schizophrenia and related major depression by history of moderate 
to severe severity , and assigned a GAF score of 60.  The 
examiner opined that the Veteran's PTSD was related to his 
military service and that his paranoid schizophrenia and major 
depression was less likely related to his military service.  The 
examiner noted that his paranoid schizophrenia and major 
depression disabilities emerged when the Veteran was out of the 
military.  The examiner also indicated that the Veteran has not 
maintained gainful employment for many years due to his chronic 
paranoid schizophrenia and not his PTSD, and his 
social/interpersonal relationships are affected by his chronic 
paranoid schizophrenia and history of homelessness.  The examiner 
opined that the Veteran's PTSD symptoms were transient or mild 
and decreased his ability to perform occupational tasks and his 
work efficiency.  However, his "ability to deal with co-workers 
or any interpersonal" relationship would be challenged by "his 
paranoid schizophrenia and not his PTSD."  Further, "the 
Veteran's mild to moderate PTSD would pose only mild to moderate 
vocational limitation such as being tired due to lack of sleep as 
well as some concentration problems."  See June 2007 VA PTSD 
Examination Report.  

The Board also considered statements from the Veteran's wife 
which indicated that their marriage was difficult because the 
Veteran suffered from such symptoms as anger, nightly insomnia, 
irritability, memory loss, frequent nightmares, avoidance of 
people and crowds, and hypervigilance.  She also reported that 
the Veteran could not work because he had problems concentrating 
and forming relationships.  See August 2007 Hand-Written 
Statement from the Veteran's Wife.  In statements from the 
Veteran, he also reported difficulty concentrating and being 
around people.  He also reported that his "brain overloads" and 
he suffers panic attacks when he is around people.  See November 
2007 Hand-Written Statement from the Veteran.  
The Veteran also reported that his PTSD disability was worse than 
as reported in the June 2007 VA PTSD Examination Report because 
he withheld information about his symptoms and their severity and 
was on medication which downplayed the severity of his 
disability.  See September 2007 Hand-Written Statement from the 
Veteran; March 2010 Board Hearing Transcript.  

The Board also considered treatment records from the VAMC in 
Honolulu, Hawaii (dated March 2006), and in Roseburg, Oregon 
(dated December 2007 to January 2008).  These records reveal 
treatment for depression and paranoid schizophrenia, and include 
notation of symptoms of delusional ideation, poor sleep, 
depressed mood, and paranoia.  See March 2006 Day Hospital Group 
Note, Honolulu VAMC; December 2007 to January 2008 Inpatient 
Discharge Summary, Roseburg VAMC.  During inpatient treatment at 
the Roseburg VAMC, the Veteran was assessed with chronic paranoid 
schizophrenia with exacerbation on admission and partially 
stabilized due to irregular discharge, chronic PTSD, and a GAF 
score of 35 to 40.  The Veteran reported no suicidal thoughts, 
hallucinations, anxiety or panic attacks; however, he reported 
delusions of the FBI pursuing him and "reading his brain," and 
that he had been off of his medication for about a year.  The 
Veteran also reported "getting worse in the hospital due to 
being around a lot of people."  See December 2007 to January 
2008 Inpatient Discharge Summary, Roseburg VAMC. 

The Board notes that the evidence of record includes various 
psychiatric treatment at various VA medical facilities dated as 
early as 1996; however such records reveal the Veteran's symptoms 
before service connection was established for PTSD and cannot be 
considered in determining the severity of the Veteran's PTSD 
disability.  

In a February 2009 Private Treatment Letter from Dr. J.T.S., the 
Veteran reported symptoms of restlessness, hypervigilance, 
exaggerated startle response, paranoia, delusions about the FBI 
following him, sleep disturbance, difficulty concentrating, 
avoidance, social withdrawal, irritability, intense fear and 
feelings of helplessness, intrusive recollections of military 
trauma, and occasional nightmares.  Upon mental status 
examination, the Veteran was fairly groomed, had a constricted 
mood, was well-oriented with good memory recall, and had poor 
judgment and fair abstract thinking.  The private psychiatrist 
noted that the Veteran was calm, coherent, and had delusions of 
perception and reference.  
   
The Veteran underwent another C&P PTSD examination at the Manila 
VAMC in February 2009.  The Veteran reported chronic symptoms of 
trouble sleeping, detachment and estrangement from others, 
avoidance, isolation, panic attacks, irritability, 
hypervigilance, exaggerated startle response, persistent re-
experiencing of traumatic events, restricted range of affect, 
sense of foreshortened future, nightmares, depression, and 
delusions of the FBI following him.  The Veteran complained of 
behavioral disturbances since 1985.  The examiner noted that the 
Veteran's marriage was strained because he believed the FBI was 
following him, and he spent time alone working on motorbikes and 
has poor social relationships.  The examiner noted no suicidal 
ideation, violence or assaultiveness.  Upon mental status 
examination, the Veteran's hygiene was noted as appropriate, and 
he exhibited psychomotor behavior such as hand wringing, 
repetitive acts, hyperactivity, and restlessness.  His speech was 
spontaneous, clear, and coherent; he was hostile, contemptuous, 
and irritable toward the examiner; affect was appropriate; mood 
was anxious, dyphoric, and labile; his concentration was poor; he 
was oriented to person, place, and time; and his judgment was 
poor and insight was fair.  The examiner also noted that the 
Veteran has persistent delusions and paranoid ideation, including 
persistent auditory hallucinations.  There was no inappropriate 
behavior noted, no suicidal ideation, no homicidal ideation, good 
impulse control, and no episodes of violence.  The examiner noted 
that the Veteran had no problems with activities of daily living, 
and his recent and remote memory was normal.  The examiner noted 
that the Veteran was psychotic with impaired cognitive skills.  
The examiner also noted that the Veteran was not employed and has 
not been for the last decade because he has psychotic breakdowns 
manifested by behavioral disturbances resulting in him losing his 
jobs.  The Veteran was diagnosed with chronic paranoid 
schizophrenia, chronic PTSD, and a GAF score of 40.  The examiner 
indicated that the PTSD was initially diagnosed due to a history 
of death in a rescue operation, and "it seems that the PTSD has 
worsened and gave way to the more appropriate diagnosis of 
paranoid schizophrenia.  The examiner also noted that the 
Veteran's "social and interpersonal relationships were directly 
affected after trauma exposure since he is now withdrawn, 
paranoid, and adversarial to others."  His PTSD is "chronic" 
and he is "prone to irritability, anger outbursts, and 
exaggerated startle response," which "directly affects his 
functional state and his quality of life."  The examiner did not 
have the benefit of review of the Veteran's claims folder but 
reviewed his medical records and noted his medical history.  See 
February 2009 VA PTSD Examination Report.  

In a March 2009 Addendum to the February 2009 VA PTSD Examination 
Report, the examiner opined that the Veteran's paranoid 
schizophrenia was "not as likely as not" due to his service-
connected PTSD," and the "PTSD did not aggravate the pre-
existing paranoid schizophrenia."  The examiner also noted that 
he "cannot identify which manifestations, if any, are due to his 
schizophrenia rather than is due to his diagnosed PTSD."  The 
examiner also indicated that the Veteran's psychiatric condition 
"is mainly that of schizophrenic disorder which has totally 
overridden any symptoms of PTSD," and "only paranoia can 
account for PTSD," and all other symptoms are part of 
schizophrenia."  See March 2009 Addendum to the February 2009 VA 
PTSD Examination Report.  Although there is an opinion that 
indicates that it is not possible to distinguish the Veteran's 
paranoid schizophrenia symptomatology from his PTSD 
symptomatology and an opinion to the contrary as reflected in the 
March 2009 Addendum to the February 2009 VA PTSD Examination 
Report, the Board resolves reasonable doubt in the favor of the 
Veteran and attributes all psychiatric symptomatology to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which requires 
that reasonable doubt on any issue be resolved in the Veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

Based on the above evidence, the Board finds that the Veteran's 
service-connected PTSD is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; depression; irritability; avoidance; isolation; 
panic attacks; and frequent nightmares and flashbacks of 
traumatic experiences, which warrants a total compensation 
rating. 

In sum, the preponderance of the evidence is in the Veteran's 
favor regarding his increased rating claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, the Veteran is 
entitled to a total disability rating for his service-connected 
PTSD, for the entire period of this appeal.    

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is raised by the record as the evidence of 
record shows that the Veteran is unemployable due to service-
connected disabilities.  However, as the Veteran has been awarded 
a total schedular rating for his PTSD, any claim of entitlement 
to a TDIU is rendered moot.   


ORDER

A 100 percent rating for PTSD, for the entire period of this 
appeal, is granted, subject to the laws and regulations governing 
payment of monetary benefits.   



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


